DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanaka, US 4,954,480.
Regarding claim 23, Imanaka discloses; a multilayer superconducting printed circuit board (Fig. 6 and abstract) comprising: 								a first panel (Fig. 5; second green sheet 11’ has upper and lower surface) comprising an inner side and an outer side, the inner side of the first panel patterned with a first plurality of traces (Fig. 5; upper surface of second green sheet 11’ has traces 12’ and 13’), and the outer side of the first panel patterned with a second plurality of traces (Fig. 5; lower surface of second green sheet 11’ has traces 15’ and 18), each trace of the first and the second plurality of traces comprising a metal that is superconductive (Fig. 5 and Col.8; Ln.30-32; second green sheet 11’ has superconductive pattern 13’ and 15’) in a range of temperatures (Col.5; Ln.48-49; temperature above boiling point of nitrogen); 							a second panel (Fig. 5; green sheet 11” has upper and lower surface) comprising an inner side and an outer side, the inner side of the second panel patterned with a third plurality of traces(Fig. 5; upper surface of green sheet 11” has traces 12’ and 13’), and the outer side of the second panel patterned with a fourth plurality of traces(Fig. 5; lower surface of second green sheet 11” has traces 15’ and 18), each trace of the third and the fourth plurality of traces comprising a metal that is superconductive (Fig. 5 and Col.8; Ln.30-32; second green sheet 11’ has superconductive pattern 13’ and 15’) in the range of temperatures (Col.5; Ln.48-49; temperature above boiling point of nitrogen), the second panel joined (Col.6; green sheets 11’ and 11” are laminated) to the first panel; and 												a communication path (Col.6; superconductive pattern 22) that is superconductive in the range of temperatures, wherein one trace of the first plurality of traces is electrically communicatively coupled to at least one trace of the second, third, and the fourth plurality of traces by the communication path (Col.5-6; superconductive pattern 22 coupled traces 13’ and 15’ of green sheets 11’ and 11”).

Allowable Subject Matter
Claims 1-8,13,15-21 and 26-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding independent claims 1 and 15, the prior arts (US 4954480 and US 2009/0099025) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims. The prior art fails to teach a combination of limitations of “plating the first and the second panel to deposit a third metal on at least one of the one or more exposed traces of the second metal to form one or more traces of the second metal plated with the third metal, wherein the third metal is superconductive in the range of temperatures; and joining the first and the second panels to form at least a three-layer superconducting printed circuit board comprising an inner layer, two outer layers, and one or more superconducting vias providing a superconductive electrical coupling between the inner layer and at least one of the two outer layers”, as recited specifically in the independent claim 1 and “a first bimetal foil overlying at least a portion of the first electrically insulative substrate; and a first plurality of traces patterned in the first bimetal foil on an inner side of the first panel; ….; a second bimetal foil overlying at least a portion of the second electrically insulative substrate; and a second plurality of traces patterned in the second bimetal foil on an inner side of the second panel; and a superconducting metal that is superconductive in a range of temperatures between the inner side of the first panel and the inner side of the second panel, wherein at least one of the first plurality of traces is superconductingly electrically communicatively coupled to at least one of the second plurality of traces by the superconducting metal”, as recited specifically in the independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729